Remark
	This Office action has been issued in response to amendments filed on 05/28/2021.

Allowable Subject Matter
	Claims 15-22 are allowable.

	The following is an examiner’s statement of reasons for allowance: At the time of this invention, prior art such as Katoh (US Pub No. 20140132404) directed to pedestrian collision detection system, a mobile communication device is owned by a pedestrian, and a pedestrian collision detection device is disposed in a vehicle. A mobile-side impact detection part detects a collision between the vehicle and the pedestrian. A short-distance communication part enables wireless communication within a predetermined range. A vehicle-side collision detection part detects the collision. A wireless communication part enables wireless communication within a predetermined range. 
The prior art of record is different than the claimed invention because in the claimed invention the at least one terminal physically linked to the at least one pedestrian including an embedded Artificial Intelligence algorithm comprising a Conditional Random Fields (CRFs) algorithm to determine if the likely future trajectory of the at least one pedestrian is below a vehicle-to-pedestrian proximity threshold limit; and, if the proximity threshold limit is reached, the terminal physically linked to the at least one pedestrian communicates a collision-avoidance emergency signal to the at least one pedestrian and to the at least one vehicle that meet the proximity threshold limit . This in view of the other limitations of claim 1 result in the claimed invention being novel and non-obvious.  Accordingly claims 15-22 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Munear Akki whose telephone number is (571) 272-3428.  The examiner can normally be reached on 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MUNEAR T AKKI/Primary Examiner, Art Unit 2687